PRENDERGAST, J.
Appellant was duly indicted for the murder of Hal St. Clair. He sued out a habeas corpus seeking bail. The court heard the evidence and denied bail, from which he appeals.
There is no bill of exceptions in the record. It is stated in the statement of facts that appellant objected to certain testimony; but there is no bill showing this, and nothing showing that the court approved any such bill, or any bill at all. The evidence heard was amply sufficient to justify the court to deny bail.
The judgment is affirmed.